Citation Nr: 1728834	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or depressive disorder.

5. Entitlement to an increased evaluation for degenerative joint disease, left knee.  

6. Entitlement to a higher initial evaluation for depressive disorder associated with degenerative joint disease, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1972, including service in Thailand from May 1970 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in June 2008, July 2010, and October 2012.  

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

In May 2016, the Board remanded the Veteran's claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that further development is necessary prior to adjudication of the Veteran's claims on appeal.  

First, the Board finds the medical opinions obtained in November 2016 regarding the etiology of Veteran's right knee disability, a right hip disability, and a low back disability to be inadequate and new VA medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The examiner stated that "the Veteran's service treatment records and post-discharge records are silent for mention of a significant gait abnormality related to the service connected left knee condition, and that there was no post-service evidence of evaluation/treatment for bilateral knee pain/right hip pain/back pain until over three decades after military discharge."  The examiner indicated that based upon these factors that it was less likely than not that any current low back disability, right knee disability, or right hip disability were due to, or aggravated by, his service-connected left knee disability.  The Board finds this opinion to be either flawed or insufficiently explained.   

As noted in the Board's previous remand, the Veteran has claimed these conditions as secondary to service-connected left knee disability.  The lack of a temporal relationship between the Veteran's period of service and his current disabilities does not on its own explain a lack of a relationship between the Veteran's service-connected left knee and the disabilities at issue.  Further, the Veteran's VA medical records indicate that the Veteran does have a significant gait disturbance that results in the Veteran favoring the side opposite his service-connected left knee disability.  The June 2007 VA examination states that the Veteran walks with a "limp favoring his left knee and left lower extremity" and that he requires a cane to assist him.  An antalgic gait is also reported on his left in his December 2008 VA examination, a May 22, 2014 physical therapy consult, and his November 2016 VA examination.  As there is evidence that the Veteran does have a significant antalgic gait (and has throughout the appeal period), the Board finds that new medical opinions should be obtained that discusses these findings and any relationship between the Veteran's limp his current low back disability, right knee disability, and right hip disability.  

The Board also finds that a new medical opinion must be obtained related to the Veteran's claim for service connection for hypertension.  In a June 2017 brief, the Veteran's representative contended that the Veteran's hypertension is due to his conceded exposure to herbicides.  Hypertension is not a disability presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e) (2016).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Based upon these findings, an opinion should also be provided regarding a possible etiological relationship between the Veteran's exposure to herbicides during his active service and his current diagnosis of hypertension.

With regard to the Veteran's claim for an increased rating for his service connected left knee disability, the Board finds that reasonable attempts should be made to attempt to obtain pertinent private treatment records.  The Veteran's treatment records from the Casa Grande CBOC indicate that the Veteran has sought treatment for his condition with a private physician since at least March 2016; however, records from this health care provider are not currently of record.  Accordingly, the RO should assist the Veteran in obtaining any outstanding private treatment records related to his bilateral knees. 38 U.S.C.A § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (2016). 

Lastly, with regard to the Veteran's claim for an increased rating for his service-connected depressive disorder, the Board finds that the evidence of record indicates that the Veteran's condition may have worsened since his most recent VA examination in February 2014.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes reports of increased symptoms in VA mental health treatment records in September 2014 and June 2015.  As the evidence suggests a potential worsening of the Veteran's psychiatric disability that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

Accordingly, the case is REMANDED for the following action:

1. First, request that the Veteran identify any pertinent VA or private clinical records showing treatment related to his left and right knee disabilities.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

2. After the above development has been completed, schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

a. Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service, including his conceded exposure to herbicides during service.  

The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  It is not sufficient to conclude that the Veteran's hypertension is not caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate physician for disabilities of the low back, the right knee, and the right hip.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. Objective evidence of a limp on the left side (or an antalgic gait with use of a cane) in January 2005, June 2007, December 2008, May 2014, and November 2016. 

b. The Veteran's lay statements that his left knee has been painful since 1972;

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide all diagnoses that pertain to the Veteran's low back, right knee, and right hip. 

The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that any low back, right knee, and right hip disability is proximately due to or the result of the Veteran's service-connected left knee disability.

ii. Whether it is at least as likely as not (50 percent or greater probability) that any low back, right knee, and right hip disability was aggravated beyond its natural progression by the Veteran's service-connected left knee disability.
 
The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Then, the AOJ should undertake appropriate efforts to schedule the Veteran for an examination to determine the current level of severity of his service-connected psychiatric disability, including any resulting occupational and functional impairment.

The examiner must provide a thorough explanation for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusions reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

5. After completing all indicated development, and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

